s @ase 2:18-cr-00118-MLCF-JVM Document 93 Filed 06/06/19 Page £.of 3+

FILE@

U.8. DISTRICT couR’

EASTERN DISTRICT OF LA a
0 JUN-b Py: YQ

WILLIAM 4 SL EVINS

rr
CLERM

UNITED STATES DISTRICT COURT }{JSDEMEANOR

EASTERN DISTRICT OF LOUISIANA

SUPERSEDING BILL OF INFORMATION
FOR VIOLATION OF THE LACEY ACT

UNITED STATES OF AMERICA * CRIMINAL NO. 18-118
v. * SECTION: “F” (1)
ALEX MADRIAGA * VIOLATIONS: 16 U.S.C. § 3372(d)(2)

16 U.S.C. § 3373(d)(3)(B)

* * *

The United States Attorney charges that:
COUNT 1
On or about January 31, 2015, in the Eastern District of Louisiana and elsewhere, the
defendant, ALEX MADRIAGA, did knowingly make a false record, that is a veterinary health
certificate, concerning co-defendant William McGinness’ birds, that were intended to be
transported in foreign commerce, and which veterinary health certificate the defendant then knew
falsely stated that Bill’s Birds was located in Louisiana, when in fact it was located in California,

that the certificate was issued in Louisiana, when in fact it was issued in California, and that the

. Fee v2
es, PFOCESS

“XC Dkt¢____-

__ OiRmDep____—

Doc. No. ee
« *€ase 2:18-cr-00118-MLCF-JVM Document 93 Filed 06/06/19 Page 2 of 3+

birds were quarantined for 21 days in Louisiana, when in fact, they were not quarantined; all in

violation of Title 16, United States Code, Sections 3372(d)(2) and 3373(d)(3)(B).

PETER G. STRASSER
UNITED STATES ATTORNEY

Mild (0 AngWwAY.
MAR CARRAWAY

Trial Attorney

North Carolina Bar Number 19864
United States Department of Justice
Environmental Crimes Section

GREGORY M. KEWNEDY
Assistant United States Attorney

Louisiana Bar Roll Number 20896

New Orleans, Louisiana
June 6, 2019
sCase 2:18-cr-00118-MLCF-JVM Document 93 Filed 06/06/19 Page 3 of x

No, 18-118 "F"

 

 

Gnited States District Court

FOR THE
EASTERN pystpicrop LOUISIANA

 

UNITED STATES OF AMERICA

A

ALEX MADRIAGA

 

SUPERSEDING BILL OF INFORMATION
FOR VIOLATIONS OF THE LACEY ACT

 

Violation(s): 16 U.S.C. § 3372(d)(2)
16 U.S.C. § 3373(d)(3)(B)

 

Filed , 20 19
, Clerk.

By , Deputy

 

 

 

Assistant United States Attorney
